Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The applicant’s amendments/remarks dated 03/18/2021 have been received, entered, and fully considered. Claims 1 and 5 are amended. Claim 4 is cancelled. Claims 11-20 remain cancelled. Claims 21-31 are newly added. Claims 1-3, 5-10, and 21-31 are currently under examination.
Claim Objections
Claim 29 objected to because of the following informalities:  a preposition ‘on’ is needed for clarity after the word ‘positioned’ and before the word ‘each’ in line 2 of the clam.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, 21 and 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darnell (US20190176983) in view of DE102010020445 (i.e. all citations are paragraphs numbers from the attached English machine translation of the document].
Regarding claim 1, Darnell disclose a flexible landing gear system for an aircraft (Fig. 3) comprising a mounting bracket (Fig. 3, #226; para. [0044], lines 1-3) Fig. 3, #228) each coupled to the mounting bracket (para. [0046], line 1), and a plurality of surface contactors (Fig. 3, #229) positioned at the distal end of each of the plurality of flexible supports (para. [0046], lines 21-23).
Darnell lacks but DE102010020445 teaches a strain sensor positioned on at least one of the plurality of flexible supports and configured to measure an amount of deflection/deformation exhibited on a landing gear/support (para. [0001], para. [0012], Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the strain sensor of DE102010020445 on the supports of Darnell in order to detect ground contact of landing gear and ultimately landing (DE102010020445, para. [0001]). 
Regarding claim 2, Darnell discloses a flexible landing gear system that anticipates that of instant claim 1. Darnell further teaches each of the plurality of flexible supports is a flexible semi-rigid wire (para. [0046], lines 18-21).
Regarding Claim 5, Darnell discloses a flexible landing gear system.  Darnell lacks but DE102010020445 teaches a strain sensor providing a feedback to a control system of the aircraft (para. [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the feedback providing strain sensor of DE102010020445 on the supports of Darnell in order to provide landing gear ground contact detection/landing information to the control system of the aircraft. 
Regarding Claim 6, Darnell discloses a flexible landing gear system.  Darnell lacks but DE102010020445 teaches a strain sensor is operatively coupled to a flight controller of the aircraft para. [0023]) and is used to quantify a contact force (i.e. ‘pressure sensor’, para. [0012]) between the aircraft and a stable surface. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the pressure/contact force sensor of DE102010020445 on the supports of Darnell in order to provide landing gear ground contact detection/landing information to the control system of the aircraft. 
Regarding claim 7, Darnell discloses a flexible landing gear system that anticipates that of instant claim 1. Darnell further teaches the plurality of flexible supports are arranged to flare conically from the mounting bracket (Fig. 3; para. [0046], lines 1-4)
Regarding claim 8, Darnell discloses a flexible landing gear system that anticipates that of instant claim 1. Darnell further teaches the mounting bracket comprises a plurality of slots (Fig. 3, #227) along its perimeter, each slot being configured to secure one of said plurality of flexible supports (para. [0051], lines 16-18).
Regarding claim 9, Darnell disclose a flexible landing gear system that anticipates that of instant claim 8. Darnell further teaches the plurality of slots (Fig. 3, #227) enables a user to selectively secure a desired quantity of flexible supports (para.[0051], lines 16-18).
Regarding claim 10, Darnell disclose a flexible landing gear system that anticipates that of instant claim 1. Darnell further teaches each of the plurality of flexible supports (Fig. 3, #228) are configured to flex independently (para. [0046], lines 1-4).
Regarding claim 21, Darnell discloses a flexible landing gear system wherein each of the plurality of flexible supports (228, Fig. 3) is removable coupled (i.e. broadly interpreted, the flexible supports can be removed for at least maintenance) to the mounting bracket (para. [0046, line 1) at one of the plurality of slots (227, Fig. 3).  
Regarding Claim 23, broadly interpreted, Darnell lacks but DE102010020445 teaches a strain sensor wherein the strain sensor (5, Fig. 1a) is positioned on the at least one of the plurality of flexible supports at a location that is between 5Docket No.: 61870US01)mounting bracket and a midpoint that is half way between a proximal end and a distal end of the at least one of the plurality of flexible supports.  
Additionally, It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the strain sensor on the at least one of the plurality of flexible supports at a location that is exactly between 5Docket No.: 61870US01)mounting bracket and a exactly midpoint that is half way between a proximal end and a distal end of the at least one of the plurality of flexible supports, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding Claim 24, Darnell disclose a flexible landing gear system for an aircraft (Fig. 3) wherein the mounting bracket is configured to removably couple with the aircraft (at joint 239, Fig. 3).  
Regarding Claim 25, Darnell disclose a flexible landing gear system for an aircraft (Fig. 3) wherein the plurality of flexible supports defines a footprint having a width that is at least double that of the mounting bracket (i.e. broadly interpreted, the width of the area defined by the footprints of the plurality of flexible supports is much greater than the area of the width of the mounting bracket as shown Fig. 1 and 4).  
Regarding Claim 26, Darnell disclose a flexible landing gear system for an aircraft (Fig. 3) wherein the plurality of flexible supports defines a footprint having a width that is at least quadruple that of the mounting bracket (i.e. broadly interpreted, the width of the area defined by the footprints of the plurality of flexible supports is much greater than the area of the width of the mounting bracket as shown Fig. 1 and 4).  
Regarding Claim 27, Darnell disclose a flexible landing gear system for an aircraft (Fig. 3) wherein each of the plurality of surface contactors is a spherical (229, Fig. 1).  Darnell also teaches that the landing shoe 229 can be of various shapes (para. [0046], 229, Fig. 1). It would have been an obvious matter of design choice to make the plurality of surface contactors hollow sphere or of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding Claim 28, Darnell discloses that each of the plurality of flexible supports (228, Fig. 1) can be formed with, for example, semi-rigid engineered plastic, flexible metal cable, carbon fiber, fiberglass and/or other industrial tubing products’, Para. [0046]).  
	Darnell and DE102010020445 discloses the claimed invention except for each of the plurality of flexible supports is composed of tempered carbon steel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make each of the plurality of flexible supports composed of tempered carbon steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding Claim 29, Darnell lacks but DE102010020445 teaches a strain sensor wherein a strain sensor is positioned each of the plurality of flexible supports (5. Fig. 1a, 1b).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the strain sensor of DE102010020445 on each of the plurality of supports of Darnell in order to detect ground contact of landing gear and ultimately landing (DE102010020445, para. [0001]). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over (U20190176983) in view of DE102010020445 and further in view of Nelson (US20150329204).
Regarding Claim 3, Darnell (U20190176983) and DE102010020445 discloses a flexible landing gear system, but lacks to disclose contactors that are low friction.
Nelson teaches a UAV that rests on three ground contact assemblies. One such assembly consists of a foot (Fig. 1, #22) attached to a landing spar (Fig. 1, #20). Nelson further teaches the foot is plastic (para. [0039], lines 5-8, i.e. according to para. [0124] of the specification in the instant application plastic is low friction material).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the landing gear assembly of Darnell and DE102010020445 with the plastic foot of Nelson in order to provide a resilient and lightweight landing pad.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darnell (US20190176983) in view of DE102010020445 and further view of Kroetsch et al. (US2009/0283629).
Regarding claim 21, Darnell and DE102010020445 do not explicitly disclose, but Kroetsch teaches a flexible landing gear system wherein each of the plurality of flexible supports (20, Fig. 1b) is removable coupled (62, Fig. 5) to the mounting bracket at one of the plurality of slots (Para. [0020], Fig. 5)).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the landing gear assembly of Darnell and DE102010020445 with removable flexible support/landing gear apparatus taught in Kroetsch in order to easily connect and disconnect the plurality of flexible supports.
Regarding Claim 22, Darnell and DE102010020445 are silent, but Kroetsch teaches a flexible landing gear system wherein each of the plurality of flexible supports (20, Fig. 1b) is coupled to the mounting bracket via a threaded coupling, a snap (20, para. [0020]), or a clip.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the landing gear assembly of Darnell and DE102010020445 with snapping flexible support/landing gear apparatus taught in Kroetsch in order to easily connect and disconnect the plurality of flexible supports.

Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darnell (US20190176983) in view of DE102010020445 and further view of Gentry (US 2016/0272308).
Regarding Claim 30, Darnell and DE102010020445 do not explicitly disclose, but a flexible landing gear system wherein the flight controller is configured to control its lift motors based on the contact force between the aircraft and the stable surface (i.e. Once contact between the surface and each landing gear extension is detected, the UAV control system may power down the motors’, para. [0071]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the landing gear assembly of Darnell and DE102010020445 with the flight controller taught in Gentry in order to safely turn the motor/propellers off and power down once proper landing is achieved.
Regarding Claim 31, Darnell and DE102010020445 do not explicitly disclose, but a flexible landing gear system wherein the flight controller is configured to control its lift motors based on the contact force between the aircraft and the stable surface (i.e. Once contact between the surface and each landing gear extension is detected, the UAV control system may power down the motors’, para. [0071]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the landing gear assembly of Darnell and DE102010020445 with the flight controller taught in Gentry in order to safely turn the motor/propellers off and power down once proper landing is achieved. The examiner took an official notice that independently controlling lift motors is well known in the pertaining art.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642